DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 4 and 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 19, 2021, indicating that risperidone and other atypical antipsychotics can be searched without undue burden.  The examiner respectfully disagrees as each agent must be independently searched and claim 7, e.g., includes a potential for thousands of combinations of drugs.  This constitutes an undue burden on the examiner to search thousands of combinations.
Applicant elected risperidone and major depression as the elected species.  Claims 1-3, 5-7, and 15-20 read on the elected species.

Priority of the Instant Application
	The instant application is filed as a Continuation-In-Part (CIP) application.  However, the examiner did not identify a limitation in a claim presently presented that is not entitled to a priority date as early as any application in the family of patents/patent applications filed.  Further, the cited prior art precedes the earliest possible priority date claimed.



Status of the Claims
	Claims 1-20 are pending.  Claims 4 and 8-14 are withdrawn.  Claims 1-3, 5-7, and 15-20 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al., (U.S. Pat. No. 6,228,875).
Tsai teaches methods for treating neuropsychiatric disorders.  Specifically, the method entails administration of 105 mg to 500 mg D-cycloserine. See abstract.  Further, the pharmaceutical composition can be administered more than one time daily if desired (e.g., 2, 3, or 4 doses).  Further, D-cycloserine can be administered with a second therapeutic agent include an antipsychotic or antidepressant, wherein the second agent includes risperidone or olanzapine, among others. See prior art claims 1 and 3.
	Tsai does not teach the average plasma level in a subject.  However, the plasma level produced is a product of the agent and dosage administered, both of which are taught by the cited prior art.  As such, the burden is on Applicant to show and explain how the claimed average plasma concentration is not taught and would not be arrived at through nothing more than routine experimentation of a known result-effective variable.   
controlled slow release by incorporating carriers or excipients that do so.   
	It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant application to treat depression, including severe depression, whether or not associated with another condition with the combination of D-cycloserine and risperidone.  One would be motivated to do so because Tsai teaches DCS and risperidone to be known for treating the same.  Further, Tsai teaches a dosage of 105 mg to 500 mg multiple times daily.  Even further, Tsai teaches a slowed release composition using polymers and/or excipients to achieve slowed release.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the teachings of the cited prior art. 

Claims 1-3, 5-7, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al., (U.S. Pat. No. 6,228,875), in view of Barlow et al., (US2010/0216805).
	Tsai teaches methods for treating neuropsychiatric disorders.  Specifically, the method entails administration of 105 mg to 500 mg D-cycloserine. See abstract.  Further, the pharmaceutical composition can be administered more than one time daily if desired (e.g., 2, 3, or 4 doses).  Further, D-cycloserine can be administered with a second therapeutic agent include an antipsychotic or antidepressant, wherein the second agent includes risperidone or olanzapine, among others. See prior art claims 1 and 3.
	Tsai does not teach the average plasma level in a subject.  However, the plasma level produced is a product of the agent and dosage administered, both of which are taught by the cited 
	Further, Tsai does not teach an enteric coating for slower released.  However, Tsai teaches solid oral compositions for controlled slow release by incorporating carriers or excipients that do so.   
	Barlow teaches D-cycloserine has been administered to treating depression and severe depression. See par. 6.  Barlow teaches treating depression, anxiety, psychosis, and other conditions with D-cycloserine. See par. 9.  D-cycloserine has been used to treat severe depression. See par. 6.  Sustained release compositions comprising D-cycloserine can be administered with an enteric coating. See par. 156.  Even further, the second agent may result in a combination of D-cycloserine and risperidone. See par. 188.  Barlow teaches treating depressive disorder bipolar depression, major depressive disorder, and others. See par. 49.
	It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant application to treat depression, including severe depression, whether or not associated with another condition with the combination of D-cycloserine and risperidone.  One would be motivated to do so because Tsai and Barlow each teach DCS and risperidone to be known for treating the same.  Further, Tsai teaches a dosage of 105 mg to 500 mg multiple times daily.  Even further, Tsai teaches a slowed release composition and Barlow teaches a sustained or controlled release composition to include an enteric coating.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the teachings of the cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-3, 5-7, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,881,665. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘665 patent are directed towards treating PTSD, which includes a common symptom of suicidal ideation and rates of major depression are significantly elevated in these same subjects as evidenced by the ‘665 disclosure. Thus, the claims include administration of a same agent and combinations thereof to treat the same and/or a substantially overlapping subject population.  The ‘665 application contemplates an enteric coated form.  
Claims 1-3, 5-7, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,789,093. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘093 patent are directed towards treating mania, depression, and bipolar disorder, which include those experiencing suicidal ideation. Thus, the claims include administration of a same agent and combinations thereof to treat the same and/or a substantially overlapping subject population.  The ‘093 patent claims 1000 mg/day DCS, which is presently claimed.  Risperidone is listed as an antipsychotic in the disclosure.
Claims 1-3, 5-7, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,583,138. Although the claims at issue are not identical, they are not patentably distinct from each other because the .  
Claims 1-3, 5-7, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,660,887, in view of Barlow as applied above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘887 patent are directed to co-administration of the claimed amount of DCS in combination with a known 5-HT2A antagonist.  Thus, the claimed agents are being administered to a subject population that has a common anxiogenic side effect when being treated for a claimed condition.  The ‘887 patent is directed to subjects with depressive disorders, as claimed.  Barlow teaches enteric coatings for delayed or controlled release of DCS.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                   
/JARED BARSKY/Primary Examiner, Art Unit 1628